Exhibit 10.3

VWR International, Inc.

Retention Bonus Plan

1.                                       The Board of Directors of CDRV
Investors, Inc. has authorized VWR International, Inc. (the “Company”) to
establish this Retention Bonus Plan (the “Bonus Plan”) to provide for the
payment of special bonuses to the individuals listed on Schedule 1 (each, a
“Participant”) on the date or dates so indicated on Schedule 1 (each, a “Payment
Date”), subject to the terms of this Plan.

2.                                       Pursuant to this Bonus Plan, the
Company or the Company’s subsidiary that employs a Participant will pay to the
Participant the amount set forth opposite such Participant’s name on Schedule 1
on the Payment Date(s) so indicated, provided that, except as otherwise
expressly provided in this Plan, if a Participant’s employment with the Company
or any of its subsidiaries terminates for any reason other than death or
Disability (as defined in the CDRV Investors, Inc. Stock Incentive Plan) prior
to any Payment Date, such Participant shall forfeit any amounts that would be
payable on or after the effective date of such termination of employment.

3.                                       Amounts to which a Participant is
entitled shall otherwise be paid promptly, and in any event no later than 30
days, following the applicable Payment Date.

4.                                       If there is a Change in Control (as
defined in the CDRV Investors, Inc. Stock Incentive Plan), a Participant shall
be entitled to payment of any remaining payments under this Bonus Plan, payable
within 30 days following the date of such Change in Control.

5.                                       If a Participant dies or his or her
employment is terminated as a result of Disability, such Participant (or his or
her estate or beneficiary) shall nevertheless be entitled to payment of any
remaining payments under this Bonus Plan, such amounts payable in a lump sum no
later than 30 days following the date of death or the effective date of
termination as a result of Disability.

6.                                       Any payment pursuant to this Bonus Plan
shall be subject to any applicable withholding or other similar tax or charge.

7.                                       This Bonus Plan shall at all times be
an unfunded plan and a Participant or person claiming by or through a
Participant shall have the status only of a general unsecured creditor with
respect to amounts payable under this Bonus Plan.


--------------------------------------------------------------------------------